Bloodworth, J.
The record shows that a Cadillac car, while being driven along Martin Street in the City of Atlanta, struck a Ford ear which was crossing said street at the intersection of Woodward Avenue on which avenue the Ford was traveling; and by reason of the impact the occupants of the Ford car were injured. The plaintiff in error was indicted for assault with intent to murder, it being alleged that he was operating the Cadillac car at the time of the collision. The trial resulted in a verdict of guilty. A motion for a new trial was overruled, and the accused excepted. Owing to the ruling hereinafter made, it is unnecessary to consider the-special grounds of the motion for a new trial, as the errors alleged therein are not likely to recur upon another trial of the case. The evidence shows that the Cadillac car was traveling rapidly, and just after passing a truck struck the Ford car, causing the injury to the occupants. It has frequently been held by the appellate courts of this State that “the specific intent to kill is an essential ingredient of assault with intent to murder.” Even if it should be conceded that the accused was driving the Cadillac at the time it struck the Ford, there is no evidence to show a specific intent to kill on the part of the plaintiff in error. Therefore the verdict for assault with intent to murder was unauthorized, and the court erred in overruling the motion for a new trial. Springer v. State, 37 Ga. App. 154, 155 (139 S. E. 159);

Judgment reversed.


Broyles, G. J., and Luke, J., concur.